DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 74, 68, 122. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: paras 0005-0008 should be corrected to briefly describe what is depicted in the drawings (Figs. 4-5 show the ball granulator, Fig. 6 shows the spiked rotary separators, Fig. 7 shows the vibrating screen, and Fig. 8 shows the ball polish process); and para 0031 should be amended to correct the reference characters for consistency with what is depicted in hopper, where they under go further compression at 66, possible to a ratio of 8:1. The strikers then strike the balls out of the cup drums at 68, and the balls enter a forth cup cylinder drum/ball granulator at 70” (underlining added to show recommended changes), and refs. 72 and 74 should further be described without adding new matter.  
Appropriate correction is required.
Claim Objections
Claims 1, 6 and 14 are objected to because of the following informalities:  in claim 1, “the” should be inserted before “at least one other material” in line 3; in claim 6, “a first sized” in line 7 should be replaced with “the first size” to correct the typo and properly reference the previously-recited first size, and “at least a second size” in line 10 should be replaced with “at least the second size” to properly reference the previously-recited second size; and, in claim 14, “loos” in line 2 should be replaced with “loose”, and “at least a second size” in line 11 should be replaced with “at least the second size” to properly reference the previously-recited second size.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claims 7-9, the limitations are unclear as to whether one of the listed elements is required (“at least one” in line 2) or all of them (“and” in line 3). For examination purposes, the limitations will be treated as the former, and it is recommended that “and” in line 3 be replaced with “or” in each claim.
Claim 13 recites the limitations "the third size" in line 3 and “the third compression” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim because claim 13 depends upon claim 6, not claim 12.
In claim 14, “at least a second compressing the pellets using dual apposed cup cylinders of a first sized” in line 7 is unclear as to whether the pellets (already claimed as having a first size in line 6) or the dual apposed cup cylinders are being claimed as having a first size. For examination purposes, the limitation will be treated as the former, and it is recommended that the limitation be replaced with “at least a second compressing the pellets of the first size using dual apposed cup cylinders” in order to properly reference the pellets having the previously-recited first size.
Claim 10 is rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Limbaugh (US 2017/0245438) in view of Rubin (US 8316581).
For claim 1, Limbaugh teaches a coir pellet (paras 0017-0018, 0032, 0037 describe granules, balls or prill values), comprising: coconut pith (paras 0033-0036 describe compressed blocks of raw coconut coir pith processed into fine raw coconut coir pith particles 18) mixed with at least one other material (paras 0032-0034 and 0036-0040 describe coconut coir pith blended with additives, including water, fertilizers, carbon based materials, animal or poultry manure); and binder (paras 0032 and 0037 describe binding materials) mixed into the coconut pith, wherein the coconut pith, at least one other material and the binder are formed into a pellet (paras 0017-0018, 0032, 0037 describe forming granules, balls or prill values).
Limbaugh is silent about the pellet being compressed at a ratio of at least 3:1.
Rubin teaches a coir pellet 500,600 (col 2, ln 40-47; col 5, ln 15-19) being compressed at a ratio of at least 3:1 (col 5, ln 35-39 describes a compression ratio of 5:1 to about 10:1, and more preferably from about 7:1 to about 8:1; col 5, ln 62-66 describes compressing the growing medium using a pressing device, such as a 
For claim 2, Limbaugh as modified by Rubin teaches (references to Limbaugh) wherein the at least one other material comprises one selected from the group comprised of: hard shell coconut granulars, dolomite lime, worm casings, deodorants (para 0039 describes carbon based materials for use in controlling potential odor problems, including activated carbon, activated charcoal, and granulated white carbon), grass seed, molasses, starch, and compost material (paras 0037-0038 and 0040 describe fertilizers, including cow manure, egg shells, and components of waste streams, and animal or poultry manure).
For claim 3, Limbaugh as modified by Rubin teaches (references to Rubin)  wherein the compression ratio is at least 5:1 (col 5, ln 35-39).
For claim 4, Limbaugh as modified by Rubin teaches (references to Rubin)  wherein the compression ratio is at least 8:1 (col 5, ln 35-39).
For claim 5, Limbaugh as modified by Rubin teaches (references to Rubin)   wherein the compression ratio is at least 10:1 (col 5, ln 35-39).
Claims 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertin et al. (US 2009/0113791) in view of Dickey (US 2717419) and Lipscomb (US 2015/0145164).
For claim 6, Bertin et al. teach a method of producing coir pellets (para 0018; Fig. 1), comprising shredding compressed pith to produce loose coconut pith (para 0042 describes milling, which cuts and shreds the compressed coir); conditioning the loose coconut pith and at least one other material to produce conditioned material (paras 0037-0038 and 0042 describe adding an air stream with the desired humidity to control moisture content and then blending with additive materials, such as dolomite lime and fertilizer); first compressing the conditioned material to produce pellets of a first size at a first compression ratio (paras 0038 and 0042 describe compression using a compactor and crusher to produce compacted coir granules).
Bertin et al. are silent about at least a second compressing the pellets of a first sized to produce pellets of at least a second size at a second compression ratio, wherein the second size is smaller than the first size, and the second compression ratio is higher than the first compression ratio; polishing the pellets of at least a second size to produce polished pellets; and drying the polished pellets to produce the coir pellets.
Dickey teaches a method of producing pellets 14 (col 3, ln 32-41 describes ball-shaped compacted bodies, i.e. pellets, and any number of sets of rolls may be employed; Figs. 1-2) comprising first compressing the conditioned material (mixture of powder, binder, and solvent in Fig. 1 and col 1, ln 15-17; col 1, ln 57-col 2, ln 2) to produce pellets 39 of a first size at a first compression ratio (via refs. 7,8 in Figs. 1-2; col 2, ln 41-53); at least a second compressing the pellets of a first sized to produce pellets 
Lipscomb teaches a method of producing pellets comprising polishing the final pellets to produce polished pellets (para 0060 describes an abrasive polishing step before drying); and drying the polished pellets to produce the coir pellets (para 0060 describes drying after the abrasive polishing step) in order to help control the final absorbent product density where coated to keep it desirably low (para 0060). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bertin et al. as modified by Dickey to include polishing the final pellets to produce polished pellets; and drying the polished 
For claim 7, Bertin et al. as modified by Dickey and Lipscomb teaches (references to Bertin et al.) adding amendments (para 0042 describes batch blending with dolomite lime and fertilizer) to at least one of the conditioned material, the pellets of the first size, the pellets of the second size, and the polished pellets.
For claim 8, Bertin et al. as modified by Dickey and Lipscomb teaches (references to Bertin et al.) wherein the amendments include at least one of hard shell coconut granulars, dolomite lime (para 0042), worm casings, deodorants, grass seed, molasses, starch, and compost material.
For claim 9, Bertin et al. as modified by Dickey and Lipscomb teaches (references to Bertin et al.) a screening process (para 0042) applied to at least one of the pellets of the first size, the pellets of the second size, the polished pellets, and the coir pellets.
For claim 10, Bertin et al. as modified by Dickey and Lipscomb teaches (references to Bertin et al.) wherein the screening process produces waste material and the method further comprises returning the waste material to the first compressing (Fig. 1; para 0042).
For claim 11, Bertin et al. as modified by Dickey and Lipscomb teaches (references to Dickey) wherein the first compressing and the second compressing comprise using dual apposed ball cup cylinders (col 3, ln 32-37).

For claim 13, Bertin et al. as modified by Dickey and Lipscomb teaches (references to Dickey) a fourth compressing to produce pellets of a fourth size and having a fourth compression ratio, wherein the fourth size is smaller than the third size and the fourth compression ratio is higher than the third compression ratio (col 3, ln 37-41 describes any number of sets of rolls may be employed, thus four sets of rolls are contemplated, resulting in a fourth compressing with a progressively smaller fourth size and higher fourth compression ratio).
For claim 14, Bertin et al. teach a method of producing coir pellets (para 0018; Fig. 1), comprising shredding compressed pith to produce loose coconut pith (para 0042 describes milling, which cuts and shreds the compressed coir); conditioning the loose coconut pith and at least one other material to produce conditioned material (paras 0037-0038 and 0042 describe adding an air stream with the desired humidity to control moisture content and then blending with additive materials, such as dolomite lime and fertilizer); first compressing the conditioned material to produce pellets of a first size at a first compression ratio (paras 0038 and 0042 describe compression using a compactor and crusher to produce compacted coir granules).

Dickey teaches a method of producing pellets 14 (col 3, ln 32-41 describes ball-shaped compacted bodies, i.e. pellets, and any number of sets of rolls may be employed; Figs. 1-2) comprising first compressing the conditioned material (mixture of powder, binder, and solvent in Fig. 1 and col 1, ln 15-17; col 1, ln 57-col 2, ln 2) using dual apposed cup cylinders (col 3, ln 32-37) to produce pellets 39 of a first size at a first compression ratio (via refs. 7,8 in Figs. 1-2; col 2, ln 41-53); at least a second compressing the pellets using dual apposed cup cylinders (col 3, ln 32-37) of a first sized to produce pellets 14,42 of at least a second size at a second compression ratio (via refs. 9,10 or 11,12 in Figs. 1-2; col 2, ln 54-col 3, ln 9), wherein the second size is smaller than the first size (see Fig. 2 showing refs. 14,42 being smaller than ref. 39), and the second compression ratio is higher than the first compression ratio (Figs. 1-2; col 2, ln 41-col 3, ln 9 describes the distance between the rolls 9-12 being less than the distance between rolls 7,8 and providing further compression and compacting of the material) in order to ensure intimate mixing and kneading of the binder and material and the production of strong compacted bodies (col 3, ln 65-69). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 
Lipscomb teaches a method of producing pellets comprising polishing the final pellets to produce polished pellets (para 0060 describes an abrasive polishing step before drying); and drying the polished pellets to produce the coir pellets (para 0060 describes drying after the abrasive polishing step) in order to help control the final absorbent product density where coated to keep it desirably low (para 0060). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bertin et al. as modified by Dickey to include polishing the final pellets to produce polished pellets; and drying the polished pellets to produce the coir pellets as taught by Lipscomb in order to help control the final absorbent product density where coated to keep it desirably low. Please note in the combination the final pellets are the pellets of at least a second size as taught by Dickey.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Chilson (US 3255285) teaches a first and second compressing in Fig. 4.

	Thomson (US 1751430), McCartney (US 5073323), Clark et al. (US 7892302), and Dedolph (US 4130072) each teaches forming spherical pellets using dual apposed cups.
	Belger et al. (US 6219968) teaches a compression ratio between 2:1 and 10:1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643